In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-320V
                                    Filed: September 24, 2015
                                            Unpublished

****************************
ANGELA WATERS,                          *
                                        *
                       Petitioner,      *      Damages Decision Based on Proffer;
       v.                               *      Influenza or Flu Vaccine; Shoulder
                                        *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *      (“SPU”)
                                        *
                       Respondent.      *
                                        *
****************************
Alison Haskins, Esq., Maglio Christopher and Toale, PA, (FL) Sarasota, FL,
       for petitioner.
Justine Walters, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On March 27, 2015, Angela Waters filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of an Influenza (“flu”)
vaccination on October 22, 2013, petitioner suffered a shoulder injury related to vaccine
administration (“SIRVA”). The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On June 4, 2015, a ruling on entitlement finding petitioner entitled to
compensation was issued. On September 24, 2015, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded a payment of
$95,230.17. Proffer at 2.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
     Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $95,230.17 in the form of a check payable to petitioner.

      These amounts represent compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
          Case 1:15-vv-00320-UNJ Document 21 Filed 09/24/15 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
ANGELA WATERS,                      )
                                    )
      Petitioner,                   )
                                    )
      v.                            )                  No. 15-320V
                                    )                  Chief Special Master Dorsey
                                    )                  ECF
SECRETARY OF HEALTH AND             )                  SPU
HUMAN SERVICES,                     )
                                    )
      Respondent.                   )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 27, 2015, petitioner, Angela Waters, filed a petition for compensation under

the National Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10 to -34 (“Vaccine Act”),

alleging that she suffered from a left shoulder injury as a result of receiving an influenza

vaccination in her left arm on October 22, 2013. On June 3, 2015, respondent filed her Rule 4(c)

Report stating that petitioner’s left arm injury is consistent with a shoulder injury related to

vaccine administration (“SIRVA”). Respondent conceded that petitioner’s SIRVA is

compensable under the Vaccine Act. Accordingly, on June 4, 2015, Special Master Vowell

issued a Ruling on Entitlement finding that petitioner is entitled to compensation for SIRVA.

For the purposes of this proffer, the term “vaccine-related” is as described in Respondent’s Rule

4(c) Report filed on June 3, 2015.
          Case 1:15-vv-00320-UNJ Document 21 Filed 09/24/15 Page 2 of 2



I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$95,230.17, which represents all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $95,230.17 in the form of a check payable to petitioner.

Petitioner agrees.

                                                Respectfully submitted,

                                                BENJAMIN C. MIZER
                                                Principal Deputy Assistant Attorney General

                                                RUPA BHATTACHARYYA
                                                Director
                                                Torts Branch, Civil Division

                                                VINCENT J. MATANOSKI
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                HEATHER L. PEARLMAN
                                                Senior Trial Attorney
                                                Torts Branch, Civil Division

                                                 s/ Justine Walters
                                                JUSTINE WALTERS
                                                Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146, Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Tel.: (202) 307-6393

DATE: September 24, 2015
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                   2